Citation Nr: 0825075	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-14 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971 and from November 1974 to March 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Video Conference Hearing before 
the undersigned Veterans Law Judge in May 2008.  A transcript 
of that hearing is associated with the claims file.


FINDING OF FACT

Competent medical evidence does not show that the veteran's 
bilateral knee condition is causally related to his military 
service.


CONCLUSION OF LAW

The veteran's bilateral knee condition was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007). 

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b) (2007), as 
amended by 73 Fed. Reg. 23353-23356 (2008) (to be codified at 
38 C.F.R. § 3.159(b)(1), and applicable to all claims for 
benefits pending before VA on or filed after May 20, 2008).  
The veteran received notice of VCAA in a March 2005 letter.

During the pendency of this appeal, the Court issued 
decisions in the appeals of Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which require VA to provide the statutory notice of 
information and evidence needed to substantiate a claim, 
including generalized notice as to the disability rating and 
effective date elements of a service connection claim before 
it awards service connection, an initial disability rating, 
and an effective date in a decision after the enactment of 
the VCAA.  See Dunlap and Dingess, both supra.  The veteran 
received Dingess notice in March 2006 and December 2007 
letters.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and records of VA medical examinations.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103 (2007).

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).

Analysis

The veteran's service treatment records and exit examination 
do not indicate a knee condition.  In fact, the record holds 
no mention of knee pain until 2004, several decades after the 
veteran left service.  The veteran currently complains of 
knee pain which he attributes to his work as a wireman during 
service.  Under Sanchez-Benitez, pain is not enough to 
establish a current disability for the purposes of 
establishing service connection.  Sanchez, supra.  The 
veteran received a VA medical examination in January 2008.  
The examiner noted, "Bilateral knees examined as normal."  
He further elaborates, "The veteran, at most, has mild early 
degenerative changes to his knees related to normal age-
related change."  Therefore, the veteran has not shown a 
current disability as required by Hickson element (1).

Even assuming a current disability, the claim fails under 
Hickson element (3).  This element requires medical evidence 
of a nexus between the veteran's military service and his 
current bilateral knee condition.  To this end, the veteran 
underwent a VA medical examination in January 2008.  This 
medical examination notes:

If the veteran's knees had been stressed, he would 
be showing clear degenerative changes of which he 
is not.  If there had been stress causing injury, 
the degenerative changes would be extensive after 
33 years.  Therefore, any bilateral knee condition 
is less likely than not related to the veteran's 
past job what in the military service.

No medical evidence of record links the veteran's bilateral 
knee disability to in-service work as a wireman.  Thus, 
Hickson element (3) has not been met and the claim fails on 
that basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral knee 
disability.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
veteran's favor concerning this.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


